

116 S908 RS: Fluke Fairness Act of 2019
U.S. Senate
2019-12-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 317116th CONGRESS1st SessionS. 908[Report No. 116–167]IN THE SENATE OF THE UNITED STATESMarch 27, 2019Mr. Schumer (for himself and Mrs. Gillibrand) introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationDecember 5, 2019Reported by Mr. Wicker, without amendmentA BILLTo provide for an equitable management of summer flounder based on geographic, scientific, and
			 economic data and for other purposes.
	
 1.Short titleThis Act may be cited as the Fluke Fairness Act of 2019.
 2.FindingsCongress finds the following: (1)Summer flounder is an important economic fish stock for commercial and recreational fishermen across the Northeast and Mid-Atlantic United States.
 (2)The Magnuson-Stevens Fishery Conservation and Management Act (16 U.S.C. 1801 et seq.) was reauthorized in 2006 and instituted annual catch limits and accountability measures for important fish stocks.
 (3)That reauthorization prompted fishery managers to look at alternate management schemes to rebuild depleted stocks like summer flounder.
 (4)Summer flounder occur in both State and Federal waters and are managed through a joint fishery management plan between the Council and the Commission.
 (5)The Council and the Commission decided that each State’s recreational and commercial harvest limits for summer flounder would be based upon landings in previous years.
 (6)These historical landings were based on flawed data sets that no longer provide fairness or flexibility for fisheries managers to allocate resources based on the best science.
 (7)This allocation mechanism resulted in an uneven split among the States along the East Coast which is problematic.
 (8)The fishery management plan for summer flounder does not account for regional changes in the location of the fluke stock even though the stock has moved further to the north and changes in effort by anglers along the East Coast.
 (9)The States have been locked in a management system based on data collected from 1981 to 1989, thus, the summer flounder stock is not being managed using the best available science and modern fishery management techniques.
 (10)It is in the interest of the Federal Government to establish a new fishery management plan for summer flounder that is based on current geographic, scientific, and economic realities.
 3.DefinitionsIn this Act: (1)CommissionThe term Commission means the Atlantic States Marine Fisheries Commission.
 (2)CouncilThe term Council means the Mid-Atlantic Fishery Management Council established under section 302(a) of the Magnuson-Stevens Fishery Conservation and Management Act (16 U.S.C. 1852(a)).
 (3)National standardsThe term National Standards means the national standards for fishery conservation and management set out in section 301(a) of the Magnuson-Stevens Fishery Conservation and Management Act (16 U.S.C. 1851(a)).
 (4)SecretaryThe term Secretary means the Secretary of Commerce. (5)Summer flounderThe term summer flounder means the species Paralichthys dentatus.
			4.Summer flounder management reform
 (a)Fishery management plan modificationNot later than 1 year after the date of enactment of this Act, the Council shall submit to the Secretary, and the Secretary may approve, a modified fishery management plan for the commercial management of summer flounder under title III of the Magnuson-Stevens Fishery Conservation and Management Act (16 U.S.C. 1851 et seq.) or an amendment to such plan that—
 (1)shall be based on the best scientific information available; (2)establishes commercial quotas in direct proportion to the distribution, abundance, and location of summer flounder as reflected by fishery independent surveys conducted by the National Marine Fisheries Service and State agencies;
 (3)considers regional, coastwide, or other management measures for summer flounder that comply with the National Standards; and
 (4)prohibits the establishment of commercial catch quotas for summer flounder on a State-by-State basis using historical landings data that does not reflect the status of the summer flounder stock, based on the most recent scientific information.
 (b)Consultation with the commissionIn preparing the modified fishery management plan or an amendment to such a plan as described in subsection (a), the Council shall consult with the Commission to ensure consistent management throughout the range of the summer flounder.
 (c)Failure To submit planIf the Council fails to submit a modified fishery management plan or an amendment to such a plan as described in subsection (a) that may be approved by the Secretary, the Secretary shall prepare and consider such a modified plan or amendment.
 5.ReportNot later than 1 year after the date of the approval under section 4 of a modified fishery management plan for the commercial management of summer flounder or an amendment to such plan, the Comptroller General of the United States shall submit to Congress a report on the implementation of such modified plan or amendment that includes an assessment of whether such implementation complies with the National Standards.December 5, 2019Reported without amendment